Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Invention III, claims 15-20, in the reply filed on 10/30/20 is acknowledged.  The traversal is on the ground(s) that the Office has failed to show how the inventions can have a materially different design (see Remarks filed 10/30/20).  This is not found persuasive because, as presented in the Requirement for Restriction mailed 8/31/20, Inventions II and III can have a materially different design in that Invention II does not require a) a partial back plate compressor, nor b) a back-to-back hydraulic turbine comprising two turbine rotors coupled back-to-back (which are both required by Invention III); and Invention III does not require a) a back-to-back turbo pump with a back of a first impeller facing a back of a second impeller, nor b) a hydraulic turbine (which are both required by Invention II).  Therefore, Invention III can have a materially different design than Invention II, such as a regenerative turbocharger system without a back-to-back turbo pump and without a hydraulic turbine; and Invention II can have a materially different design than Invention III, such as a .
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  Reference No. 300 in Fig. 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities:  “turbocharger system of claim 15” should be --turbocharger system of claim 17--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. 2012/0198843) in view of Martin (U.S. 6,129,510) and further in view of Nail (U.S. 2009/0015018).
Re claim 15:
Sun discloses a regenerative turbocharger system (Fig. 1 (a type of regenerative turbocharger system as shown in Fig. 1 and described in Para 6)) of an internal combustion engine (12, internal combustion engine - Para 30), comprising:
a compressor (16, compressor - Para 30);
a hydraulic turbine (22b, hydraulically operated turbine - Para 32);
a turbine (18, turbine - Para 30); and
a common turbine shaft (20, shaft - Para 30 (a type of common turbine shaft as shown in Fig. 1 and described in Para 30)), the hydraulic turbine (22b), the compressor (16), and the turbine (18) each mounted on the common turbine shaft (see Fig. 1 and Para 30 - “shaft 20 connected between the compressor 16 and the turbine 18 and one or more hydraulically driven wheels, here a pair of wheels 22a, 22b mounted to the shaft 20”).
Sun fails to disclose wherein the compressor is a partial back plate compressor.
Martin teaches wherein a compressor (10, centrifugal air compressor or super charger - Col. 6, Line 48) is a partial back plate compressor (see Fig. 5 at 23A and Col. 6, Line 62 - Col. 7, Line 1 (10 is a type of partial back plate compressor as it includes impeller 20, per Col. 6, Lines 49-50, which is shown and described as including areas 23A notched out of an outer circumference of base 23 between vanes 22, which is consistent with the instant invention which describes at Page 2, Lines 4-7 that “The partial back plate compressor has a plurality of cut-out sections. Each cut-out section is located between two respective radiating blades on an outer circumference of the impeller”)).

Sun fails to disclose a back-to-back hydraulic turbine comprising two turbine rotors coupled back-to-back.
Nail teaches a back-to-back hydraulic turbine (Figs. 2, 4, and Paras 16, 20, and 22 - Para 16 describes “Flow Stream Momentum Conversion Device”, and Paras 20 and 22 describe a bidirectional FSMCD shown in Figs. 2 and 4 (a type of hydraulic turbine as described in Para 2 - “turbines…that convert…water stream energy into usable shaft power”; and a type of back-to-back hydraulic turbine as described in Para 20 - “configured back-to-back” (Fig. 4 of Nail is shown to be consistent with 802 of the instant invention as shown in Fig. 14))) comprising two turbine rotors (9, blade configuration - Para 20; 10, blade configuration - Para 20 (9 and 10 are shown in Figs. 2/4 and described in Para 20 as types of turbine rotors - “Both a Right Hand blade configuration 9 and a Left Hand blade configuration 10 of the FSMCD are shown in FIG. 2 configured back-to-back with a barrier plate 1 used to separate the two. This configuration will receive flow 11 into the Right Hand blade configuration shown at the bottom of the side view of FIG. 2, and will receive flow 12 into the Left Hand blade configuration shown at the top of the side view depicted in FIG. 2. These separate flows will act through the bidirectional flow device such that each will react with the blades 3 developing shaft torques to turn the shaft 7 in the same rotational direction resulting in power extraction from the bidirectional flow”) coupled back-to-back (Para 20 - “ Both a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the back-to-back hydraulic turbine of Nail as the hydraulic turbine in the system of Sun for the advantage of maximizing the amount of shaft power realized from a given cross section of the inlet flow stream (Nail; Para 19).
Re claim 16:
Sun in view of Martin and further in view of Nail teaches wherein the back-to-back hydraulic turbine (Nail; Fig. 4 (in the combined Sun in View of Nail, Nail’s hydraulic turbine as depicted in Fig. 4 has replaced Sun’s hydraulic turbine 22b)) receives hydraulic fluid (Sun; Para 35 - “hydraulic fluid”) compressed by an engine-driven hydraulic pump (Sun; 22a, hydraulically operated pump - Para 32 (a type of engine-driven hydraulic pump as described in Para 33 - “the hydraulic pump can be driven by excessive exhaust energy”))
Re claim 20:
Sun in view of Martin and further in view of Nail teaches wherein the partial back plate compressor (Martin; 10 (in the combined Sun in view of Martin, the compressor, 16, of Sun has been modeled after the compressor 10 of Martin)) comprises an impeller (Martin; 20, impeller - Col. 6, Line 50) having a back plate (Martin; 23, base - Col. 6, Line 65 (a type of back plate shown in Figs. 6 and 7)) with a plurality of cut-out sections . 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. 2012/0198843) in view of Martin (U.S. 6,129,510) and further in view of Nail (U.S. 2009/0015018), as applied to claim 15 above, and further in view of Lawaczeck (U.S. 1,213,889).
Re claim 17:
Sun discloses the regenerative turbocharger system (Fig. 1) further comprising a turbo pump (22a, turbo pump - Para 42 (see Fig. 1 where 22a is labeled “Turbo pump”)) mounted on the common turbine shaft (20)(see Fig. 1 and Para 30 - “shaft 20 connected between the compressor 16 and the turbine 18 and one or more hydraulically driven wheels, here a pair of wheels 22a, 22b mounted to the shaft 20”).
Sun fails to disclose a back-to-back turbo pump.
Lawaczeck teaches a back-to-back turbo pump (Fig. 1 (a type of turbo pump per the Title and claim 1 - “turbine pump”; a type of back-to-back turbo pump as shown in Fig. 1 and described in Page 2, Line 115 - Page 3, Line 4 - “…set of blades d…set of blades f fixed on the other front surface of the body a of the wheel…” which is shown in Fig. 1 to be consistent with the instant invention which describes at Page 21, Lines 3-6 that “In a back-to-back turbo pump, two impellers are mounted on a turbine shaft such that the first impeller front-faces in a first direction and the second impeller front faces towards a second direction, opposite to the first direction while the back-faces of the two 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the back-to-back turbo pump of Lawaczeck as the turbo pump in the system of Sun for the advantage of attaining great proportional potential energy at the outlet of the pump, and at the same time relatively small outer wheel friction losses (Lawaczeck; Page 1, Lines 29-32).
Re claim 18:
Sun/Martin/Nail/Lawaczeck teaches wherein the back-to-back turbo pump (Lawaczeck; Fig. 1 (in the combined Sun in View of Lawaczeck, Lawaczeck’ s back-to-back turbo pump as depicted in Fig. 1 has replaced Sun’s turbo pump 22a)) is a hydraulically driven pump (Sun; Para 32) receiving hydraulic fluid (Sun; Para 36 - “hydraulic fluid”) from the engine (Sun; Para 36 - “hydraulic fluid, here engine oil, to pass under low pressure from the crankcase of the engine 12 to the vanes, not shown, of the turbo-pump wheel 22a”) and connecting to a high pressure hydraulic fluid tank (Sun; 26, see Fig. 1 where 26 is labelled “High pressure hydraulic/pneumatic accumulator” (a type of high pressure hydraulic fluid tank as described in Para 33 - “a chamber storing pressurized … hydraulic fluid”))(Sun; see Fig. 1 where 22a is shown connected with 26).
Re claim 19:
Sun/Martin/Nail/Lawaczeck teaches wherein the high pressure hydraulic fluid tank (Sun; 26) is fluidically coupled to the back-to-back hydraulic turbine (Nail; Fig. 1 (in the combined Sun in View of Nail, Nail’s hydraulic turbine as depicted in Fig. 1 has .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher (U.S. 3,246,605) teaches a back to back pump (11 (see Fig. 4 where 11 is shown as a type of back to back pump)) mounted on a common shaft (21).
Chang (U.S. 4,396,347) teaches a back to back pump (Fig. 4) mounted on a common shaft (21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        2/17/20